Citation Nr: 0523245	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  96-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for residuals of a left 
knee meniscectomy (left knee disability).  

4.  Entitlement to service connection for osteoarthritis of 
the lumbar spine (low back disability), asserted as secondary 
to left knee disability.  

5.  Entitlement to service connection for avascular necrosis 
of the left hip, asserted as secondary to left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1965.  He has also had periods of service in the United 
States Air Force Reserves and in the Rhode Island National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the veteran's claims of 
entitlement to service connection for tinnitus, depression, 
bilateral hearing loss, iritis, left kidney hypoplasia, 
hypertension, the post-operative residuals of a left knee 
meniscectomy, osteoarthritis of the lumbar spine and 
avascular necrosis of the left hip.  The veteran timely 
appealed these determinations to the Board.

When this matter was initially before the Board in April 
1999, all nine claims were remanded for further development 
and adjudication.

When this matter was again before the Board in November 2004, 
it was remanded in light of the veteran's outstanding request 
to testify at a Board videoconference hearing, which was held 
in May 2005 before the undersigned Veterans Law Judge 
(formerly known as a member of the Board).

As the Board noted in the introduction to the November 2004 
remand, in a January 2004 rating decision, the RO granted 
service connection for tinnitus and bilateral hearing loss, 
and assigned separate 10 percent ratings for those 
disabilities, effective October 31, 1995.  In March 2004, the 
veteran filed a Notice of Disagreement (NOD) challenging the 
evaluations assigned, and in July 2004, the RO issued him a 
pertinent Statement of the Case (SOC).  Because the veteran 
has not submitted anything that might be construed as a 
timely Substantive Appeal with respect to these claims, see 
38 C.F.R. § 20.302 (2004), these issues are not before the 
Board.  See Fenderson v. West, 12 Vet. App. 119, 131 (1999); 
VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999).  

In addition, in the introduction to the November 2004 remand, 
the Board also pointed out that in a March 2004 statement, 
the veteran withdrew his appeal seeking service connection 
for iritis and hypoplasia of the left kidney.  As such, these 
issue are likewise not before the Board.  See 38 C.F.R. 
§ 20.204(c) (2004).

The veteran's claims of service connection for hypertension, 
and for left knee, low back and left hip disabilities, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There medical evidence does not show that veteran has 
depression.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to service connection for depression, and that 
the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded an SOC 
and Supplemental Statements of the Case (SSOCs) that provided 
notice of the law and regulations, as well as the reasons and 
bases for the RO's determination.  By way of these documents, 
as well as the RO's April 2002 and July 2003, "VCAA" 
letters; the RO's January 1996 and May 1999 letters advising 
him of the elements of a valid claim of service connection; 
the October 1996 RO hearing; the May 2005 Board hearing; and 
the Board's April 1999 remand, VA carefully advised him of 
the information and evidence necessary to substantiate his 
claim and the importance of doing so.  Id.  

In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claim that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, he has not asserted that he was 
procedurally prejudiced in any way by VA's development of 
this appeal.  See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decision, the SOC, the SSOCs, the Board 
remand, or at the RO or Board hearings, when cobbled 
together, see Mayfield, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that as 
Disabled American Veterans acknowledged in detail in its 
March 2004 written argument, VA has made numerous, diligent 
efforts to associate with the claims folder the veteran's 
available service medical records, as well as post-service 
records and reports of his private and VA treatment for 
psychiatric disability.  In addition, in October 1996, the 
veteran and his fiancée testified at a hearing conducted 
before a hearing officer at the RO, and in May 2005, the 
veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge, and transcripts of both 
proceedings are in the claims folder.  Moreover, his 
representative submitted written argument in support of his 
appeal.  In this regard, the Board points out that although 
in its March 2004 written argument Disabled American Veterans 
asserted that the veteran should be formally evaluated with 
respect to claims that are the subject of the following 
remand, noticeably, it did not request that he be evaluated 
with respect to this claim.  

In this case, to date, the veteran has not been afforded a 
formal VA psychiatric examination.  Under the law, VA must 
afford the veteran such an examination, with an opinion as to 
the etiology of his claimed disorder, when obtaining such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when:  
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

Here, as the RO has pointed out, despite the voluminous 
evidence that has been associated with the four-volume claims 
folder during this lengthy appeal, which has been pending 
since October 1995, there is no medical evidence showing that 
the veteran has been diagnosed as having depression, and thus 
there is no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without a third remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim, or to give his representative 
another opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development, and that 
there is no possibility that additional assistance would 
further aid him in substantiating his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background and Analysis

The veteran contends, in essence, that due to physical 
disabilities for which he is seeking service connection, he 
suffers from depression and therefore service connection on a 
secondary basis is warranted.

The Board notes that the service medical records are negative 
for complaints or findings psychiatric problems, and indeed 
the veteran acknowledges that he was not treated for this 
condition during service, or for many years after his 
discharge.  In fact, although the Board has reviewed the lay 
and medical evidence in detail, it is clear that the veteran 
has not, to date, been diagnosed as having depression.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Because the post-service medical evidence is negative for any 
indication that the veteran has been diagnosed as having 
depression, the Board but must deny this claim because the 
there is no medical evidence indicating that the veteran has 
a current diagnosis of the condition.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. 
West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he has 
depression due to his physical conditions.  The Board notes, 
however, that as a lay person, the veteran is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 517 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology for his reported psychiatric 
problems, and since there is no competent medical evidence 
showing that he has ever been diagnosed as having depression, 
the preponderance of the medical evidence is against these 
claims and there is no basis upon which to establish service 
connection.


ORDER

Service connection for depression is denied.



REMAND

Also before the Board are the veteran's claims of entitlement 
to service connection for hypertension and for left knee, low 
back and left hip disabilities.  For the reasons set forth 
below, although this case has been pending since October 
1995, pursuant to the VCAA and its implementing regulations, 
the Board has no discretion but to remand this matter for 
further development and adjudication.

The veteran, citing elevated blood pressure readings in 
service and a notation in his service medical records that he 
was assessed as having hypertension in 1961, asserts that 
service connection for hypertension is warranted because the 
condition had its onset during service.  Similarly, in his 
statements and testimony, he emphasizes that the available 
service medical records show that he had left knee problems 
during service, and he maintains that he has had a continuity 
of left knee disability since that time.  With respect to his 
low back and left hip disability claims, he maintains that 
service connection is warranted for these conditions because 
they are etiologically related to his left knee disability.

In the April 1996 rating decision, the RO denied service 
connection for each of these four conditions on the basis 
that the claims were not well grounded under the law then in 
effect.  At that time, there was no medical evidence linking 
any of these conditions to either service or to a service-
connected disability.

In fact, because these claims were not well grounded, in the 
April 1999 remand, while seeking outstanding VA treatment and 
service medical records, the Board specifically instructed 
the RO to advise the veteran of the necessity of submitting 
medical evidence of a nexus between service and the currently 
claimed disabilities, to include from the VA examiner 
identified by the veteran during at his October 1996 hearing.

Since that time, however, the VCAA was enacted.  As discussed 
above, this Act is a liberalizing laws that is applicable to 
the veteran's claims because they are pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  In 
short, the VCAA supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that was not well grounded.  Instead, 
the VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

The current medical evidence shows that the veteran suffers 
from hypertension, as well as left knee, low back and left 
hip disabilities.  Under the circumstances, and particularly 
given that the veteran has not, to date, been afforded a 
post-service VA examination that addresses the onset and/or 
etiology of these conditions, the Board finds that the 
veteran must be afforded an appropriate VA examination to 
determine whether he has hypertension or left knee disability 
that is related to or had its onset during service.  In 
addition, with respect to his hypertension,the examiner must 
state whether it is at least as likely as not that the 
disease developed within one year of his discharge from 
active duty.  Further, the examiner must opine as to whether 
it is at least as likely as not that the veteran has low back 
and/or left hip disability that were caused or aggravated by 
his left knee disability.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any pertinent, outstanding 
records, the RO must schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of the veteran's hypertension as 
well as his left knee, low back and left 
hip disabilities.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension had its onset during service 
or within one year of his discharge from 
active duty in to June 1965, i.e., by 
June 1966, and whether it is otherwise 
related to his military service.  

With respect to his left knee disability 
claim, given the findings in the 
available service medical records, the 
examiner should address whether the 
veteran's left knee disability is related 
to or had its onset during his period of 
military service.  Thereafter, the 
examiner should state whether it is at 
least as likely as not that the veteran 
has a low back or left hip disability 
that was caused or aggravated by his left 
knee disability.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


